Citation Nr: 1508175	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-36 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a sleep disorder (also sleep apnea), to include as secondary to PTSD.

3.  Entitlement to service connection for venous insufficiency, claimed as circulation problems.

4.  Entitlement to service connection for a low back disorder, to include lumbar laminectomy.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to exposure to herbicides.

6.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to exposure to herbicides.

7.  Entitlement to service connection for bilateral shoulder arthralgia.

8.  Entitlement to service connection for a bilateral hip disorder.

9.  Entitlement to service connection for a cervical spine disorder, claimed as a neck disorder.

10.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to June 1974.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from April 2010 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in June 2014 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

This appeal is expanded from the Veteran's original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to rendering a decision on the claims.  

Acquired Psychiatric Disorder, to include PTSD

The Veteran contends that he suffers from PTSD due to two stressors.  First, the Veteran asserts that he witnessed a fellow service member shoot himself in the hand to avoid being sent to Vietnam.  Second, the Veteran asserts he was fearful when kids took pot shots at him while he carried an unloaded gun at Fort Devons.  The Veteran was afforded a VA examination in September 2010.  The Veteran was diagnosed with PTSD and major depressive disorder, recurrent, severe, without psychotic features.  The examiner opined that it is at least as likely as not that the Veteran's PTSD is due to witnessing a fellow soldier shoot his own hand and kids taking pot shots at him while at Fort Devons.

The record contains an August 2012 DPRIS response in which it was indicated that U.S. Army historical records that were available to the office were researched but did not document the incident described by the Veteran pertaining to an unnamed Trainee Soldier being shot in the hand at Fort Leonard Wood, Missouri during 1971.  The DPRIS response, however, indicated that there might be a criminal investigation filed on this incident and in order to request documentation, the Director, U.S. Army Crime Records Center should be contacted.  It was also recommended that morning reports should be reviewed.  The record shows that none of the suggested follow-up inquiries were conducted by the RO.  Accordingly, the Board finds that the suggested follow-up inquiries should be undertaken.  

Peripheral Neuropathy of the Bilateral Lower and Upper Extremities

The Veteran asserts his peripheral neuropathy of the bilateral lower and upper extremities and hypertension are due to his exposure to herbicides during service in Germany.  The Board notes that the Veteran's treating physician submitted a statement opining that the Veteran's disorder was consistent with an exposure to Agent Orange or some other toxin during the 1960s or 1970s.  See May 2012 statement.

The Veteran testified that during service in Germany, herbicides were used to kill the foliage inside the compound at Mt. Meisner Detachment Border Site Command.  See June 2014 BVA Hearing Transcript, pages 22-23.  The Board finds that further development is necessary to determine whether the Veteran was exposed to herbicides during his service in Germany.  

Remaining Claimed Disorders

To date, the Veteran has not yet been afforded a VA examination for any of his claimed disorders.  The Board notes that the Veteran's treating physician has indicated that the Veteran has insomnia, chronic back pain, hypertension, lower extremity edema, arthralgias and a VA Active Problem List also indicates the Veteran has been diagnosed with peripheral neuropathy, insomnia, rotator cuff strain, edema, back pain, and hypertension.

The Board finds that on Remand, the Veteran should be afforded VA examinations for his claimed disorders and medical opinions should be obtained regarding the nature and etiology of the disorders and to address the Veteran's theories of entitlement.

Accordingly, the case is REMANDED for the following actions:

1.  Undertake the recommended follow-up efforts (contact the Director, U.S. Army Crime Records Center for records pertaining to any criminal investigation conducted in connection with the claimed incident involving an unnamed Trainee Soldier being shot in the hand at Fort Leonard Wood, Missouri during 1971, and request morning reports) as set forth in the August 2012 DPRIS response.

2.  Contact the Armed Forces Pest Management Board for listings of all approved herbicides and other pesticides used on U.S. Military Installations worldwide for purposes of determining whether the Veteran was exposed to general (as opposed to tactical) herbicides during his service in Germany at Mt. Meisner Detachment Border Site Command from August 1972 to June 1974.    

Contact the JSRRC, or other appropriate entity, in efforts to make a determination of whether the Veteran was exposed to general (as opposed to tactical) herbicides during his service in Germany at Mt. Meisner Detachment Border Site Command from August 1972 to June 1974.  Efforts should be documented in the claims file.  

3.  Afford the Veteran a VA examination for a sleep disorder, to include insomnia and/or sleep apnea.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a)  that the Veteran's sleep disorder, to include insomnia and/or sleep apnea, is causally or etiologically due to service; and,

b)  that the Veteran's sleep disorder, to include insomnia and/or sleep apnea, is caused by OR aggravated (beyond a natural progression) by his PTSD.  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

4.  Afford the Veteran a VA examination for venous insufficiency, claimed as circulation problems.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's venous insufficiency is causally or etiologically due to service.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

The claims folder must be provided to the examiner for review. The examiner must state in the examination report that the claims folder has been reviewed. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

5.  Afford the Veteran a VA examination for a low back disorder, to include lumbar laminectomy, bilateral shoulder disorder, bilateral hip disorder, and cervical spine disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's low back disorder, shoulder disorder, hip disorder, and neck disorder are causally or etiologically due to service, to include the Veteran's reports of climbing towers and repairing antennas during service in his MOS.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

6.  After completing the above actions, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




